81343: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31814: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81343


Short Caption:LATTIMORE (KENYA) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C342895Classification:Criminal Appeal - Other - Direct


Disqualifications:HerndonCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/29/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:06/29/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantKenya LattimoreHoward Brooks
							(Clark County Public Defender)
						Deborah L. Westbrook
							(Clark County Public Defender)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


06/18/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/18/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-22723




06/26/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on June 6, 2020.  Judgment of Conviction (Jury Trial). (SC)20-23781




07/01/2020Transcript RequestFiled Request for Transcript of Proceedings (REJECTED PER PHONE CALL). (SC).


07/01/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC).20-24461




07/01/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/07/19, 10/23/19, 11/12/19, 01/29/20, 03/02/20, 03/04/20, 03/09/20, 03/10/20, 03/11/20, 03/12/20, 03/13/20, 05/06/20, 06/03/20, 06/10/20, 06/22/20.  To Court Reporter: De'Awna Takas. (SC).20-24489




08/18/2020TranscriptFiled Notice from Court Reporter. De'Awna Takas stating that the requested transcripts were delivered.  Dates of transcripts: 11/12/19, 03/02/20, 03/04/20, 10/23/19, 01/29/20, 03/09/20, 03/10/20, 03/11/20, 03/12/20, 03/13/20, 05/06/20, 06/03/20, 06/10/20 and 06/22/20. (SC)20-30377




10/08/2020Notice/IncomingFiled Notice of Appearance (Deborah L. Westbrook, Chief Deputy Public Defender as counsel for appellant). (SC)20-36968




10/08/2020MotionFiled Stipulation (Opening Brief). (SC)20-36970




10/14/2020MotionFiled Appellant's Motion to Transmit Exhibits. (SC)20-37719




10/14/2020BriefFiled Appellant's Opening Brief. (SC)20-37722




10/14/2020AppendixFiled Appellant's Appendix Volume I pages 001-237. (SC)20-37723




10/14/2020AppendixFiled Appellant's Appendix Volume II pages 238-486. (SC)20-37724




10/14/2020AppendixFiled Appellant's Appendix Volume IV pages 737-986. (SC)20-37725




10/14/2020AppendixFiled Appellant's Appendix Volume III pages 487-736. (SC)20-37726




10/14/2020AppendixFiled Appellant's Appendix Volume V pages 987-1236. (SC)20-37727




10/14/2020AppendixFiled Appellant's Appendix Volume VI pages 1237-1486. (SC)20-37728




10/14/2020AppendixFiled Appellant's Appendix Volume VII pages 1487-1723. (SC)20-37730




10/16/2020Order/ProceduralFiled Order Approving Stipulation and Granting Motion. The stipulation of the parties extending the time for filing the opening brief is approved. The opening brief and appendix were filed on October 14, 2020. Appellant's motion to transmit exhibits that were admitted at trial but cannot be reproduced in an appendix is granted. District court's state exhibits 30/30B, 33, 35, and 38 due: 14 days. (SC)20-38109




11/13/2020Notice/IncomingFiled Respondent's Notice of Appearance for John T. Niman. (SC)20-41441




11/13/2020MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)20-41442




11/13/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief.  Due date December 14th, 2020. (SC)20-41534




12/11/2020BriefFiled Respondent's Answering Brief. (SC)20-45132




12/23/2020MotionFiled Stipulation (Reply Brief). (SC)20-46268




12/23/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: February 10, 2021. (SC)20-46290




01/12/2021MotionFiled Appellant's Motion to Disqualify Justice Douglas Herndon. (SC)21-01023




01/19/2021MotionFiled State's Opposition to Appellant's Motion to Disqualify Justice Douglas Herndon.  (SC)21-01580




01/20/2021MotionFiled Appellant's Request for Permission to File Reply in Support of Motion to Disqualify Justice Douglas Herndon. (SC)21-01638




01/29/2021Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file a reply to the response to appellant's motion to disqualify Justice Herndon is granted as follows. Reply due: 7 days. (SC)21-02782




02/02/2021MotionFiled Appellant's Reply in Support of Motion to Disqualify Justice Douglas Herndon. (SC)21-03247




02/10/2021Order/ProceduralFiled Justice Herndon's Response to Motion to Disqualify.  I have no bias or prejudices as to any of the parties or issues in this matter and have no personal knowledge of any facts involved, nor have I prejudged any issues in appellant's case.  I do not believe that my impartiality could reasonably be questioned, however, I make this disclosure in response to appellant's motion for disqualification.  (SC)21-04002




02/10/2021BriefFiled Appellant's Reply Brief. (SC)21-04004




04/09/2021Order/ProceduralFiled Order Granting Motion.  Appellant has filed a motion to disqualify Justice Herndon.  The motion is granted.  Justice Herndon shall be disqualified from acting in the disposition of this appeal.   (SC)21-10289




05/03/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on June 29, 2021, at 10:00 a.m. in Las Vegas.  The argument shall be limited to 30 minutes. (SC)21-12528




06/14/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-16993




06/29/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81343. (SC)


11/05/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of conviction REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn1 [The Honorable Douglas W. Herndon, Justice, is disqualified from participation in the decision of this matter,] Pickering, J., concurring in part and dissenting in part. EN BANC. (SC)21-31814




11/30/2021RemittiturIssued Remittitur. (SC).21-34181




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View